DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 26, 2021 has been entered.

Response to Amendment
	By Applicant’s amendment filed October 26, 2021 claim 1 has been amended.  Claims 1-14 and 18 are currently presented for examination.  Claims 15-17 and 19-33 are currently withdrawn.

Response to Arguments
	Applicant’s arguments filed October 26, 2021 have been fully considered but are found not persuasive in overcoming the rejection of record.

This argument is found not persuasive since the rejected claims are drawn to a product which is a pharmaceutical composition comprising at least one stem cell mobilizer such as AMD3100; at least one immunosuppressive agent such as tacrolimus; and a pharmaceutically acceptable carrier, wherein the immunosuppressive agent is in an amount of about 0.004 mg/kg to about 0.008 mg/kg.  The claim recites that the composition is formulated for the treatment of spinal cord injury or demyelination of neurons wherein the immunosuppressive agent is in an amount of about 0.004 mg/kg to about 0.008 mg/kg.  Therefore a composition comprising the claimed components in the amounts as claimed is necessarily formulated for the treatment of spinal cord injury or demyelination of neurons as currently claimed.  Applicant has not provided any evidence which demonstrates that the formulation of Sun which is specifically for the repair of tissue injury, would not be suitable for tissue injury associated with spinal cord injury or demyelination of neurons.  The claims are not drawn to a method of using the formulation.  
Sun et al. specifically teaches the combination of a stem cell mobilizer and an immunosuppressive agent [0005].  The stem cell mobilizer is preferably AMD3100 and the immunosuppressive agent is preferably tacrolimus administered in a low dose amount (0008]-[0010]).  Sun et al. further teaches that the formulation is useful for the prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.").
Further evidence that the formulation of Sun is necessarily formulated for the treatment of spinal cord injury or demyelination of neurons as claimed in the instant claims is that Sun et al. specifically teaches a ratio of 1/10 for the combination of tacrolimus (FK-506) and AMD3100 formulated for subcutaneous injection which meets the limitations as claimed in claims 10-14 of the instant application [0099].  In addition, 




In re Casey, 152 USPQ (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963).  
Thus Applicant’s newly added limitation does not patentably distinguish the claimed composition from the compositions taught in Sun et al. since the compositions taught in Sun et al. comprise the same components and thus are necessarily formulated for the treatment of spinal cord injury or demyelination of neurons as claimed.
However, upon further consideration, the previous rejection under 35 USC 103 is hereby withdrawn.  A new rejection under 35 USC 102 is detailed below.  This action is non-final.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-14 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sun et al. U.S. Publication No. 2013/0052231 A1 (Provided on IDS) as evidenced by Guidance for Industry, July 2005, U.S. Depart. Of Health and Human Services, FDA, pages 1-30.
Claims 1-14 and 18 of the instant application claim a pharmaceutical composition comprising at least one stem cell mobilizer such as AMD3100; at least one immunosuppressive agent such as tacrolimus (FK-506); and a pharmaceutically acceptable carrier, wherein the composition is formulated for the treatment of spinal cord injury or demyelination of neurons, and the amount of the immunosuppressive agent is about 0.004 mg/kg to about 0.008 mg/kg.  Please note that steps (a)-(d) have not been afforded patentable weight since steps (a)-(d) are process steps pertaining to the administration of the claimed composition, however, the claims are drawn to a product and not a method of using the product. 
Sun et al. teaches the combination of a stem cell mobilizer and an immunosuppressive agent [0005].  The stem cell mobilizer is preferably AMD3100 and the immunosuppressive agent is preferably tacrolimus administered in a low dose amount (0008]-[0010]).  Sun et al. teaches a pharmaceutical composition comprising an effective amount of a stem cell mobilizer and an immunosuppressive agent [0069].  Sun et al. further teaches that the pharmaceutical composition further comprises a pharmaceutically acceptable carrier which is a diluent, adjuvant, excipient or vehicle with which the stem cell mobilizer and the immunosuppressive agent are administered 
Sun et al. further teaches that the formulation is useful for the treatment of tissue injury ([0005], [0007], [0034], [0039], [0064], and [0069]).  Sun specifically teaches that in the case of injections, about 0.01-10 mg per day is given to adults at about 60 kg [0080].  The current claims recite an amount of about 0.004 mg/kg to about 0.008 mg/kg which for a 60 kg adult would be about 0.24 mg to about 0.48 mg which falls within the range of about 0.01-10 mg as taught in Sun.  Moreover, Sun et al. specifically teaches the combination of 0.1 mg/kg/day of tacrolimus (FK-506) and 1 mg/kg/day AMD3100 (ratio of 1/10) formulated for subcutaneous injection [0099].  Thus Sun et al. specifically teaches a ratio of 1/10 for the combination of tacrolimus (FK-506) and AMD3100 formulated for subcutaneous injection which meets the limitations as claimed in claims 10-14 of the instant application [0099].  In addition, Sun specifically teaches a ratio of 1/20 for the combination of tacrolimus (FK-506) (0.05 mg/kg) and AMD3100 (1 mg/kg) formulated for subcutaneous injection which meets the limitations as claimed in claims 10-14 of the instant application [0121] and [0126].  
Sun specifically teaches the combination of the immunosuppressant tacrolimus (FK-506) at 0.05 mg/kg/day and the stem cell mobilizer AMD3100 at 1 mg/kg/day (ratio of 1/20) for subcutaneous administration to rats [0121].  Sun teaches that the data obtained from cell culture assays and animal studies may be used in formulating a range of dosages for use in humans [0076].  In the instant case, based on the animal data in Sun for rats, a skilled artisan practicing the invention in humans would convert 
Therefore, the cited claims of the instant application are anticipated since Sun specifically teaches a pharmaceutical composition comprising an effective amount of a stem cell mobilizer and an immunosuppressive agent and further comprising a pharmaceutically acceptable carrier, and furthermore specifically exemplifies an effective rat dosage of 0.05 mg/kg for the immunosuppressive agent (tacrolimus) which inherently translates to an effective human dose of about 0.008 mg/kg. Therefore since Sun specifically discloses a combination of AMD3100 and tacrolimus for subcutaneous administration wherein the tacrolimus dosage is 0.05 mg/kg which converts to a human dosage of 0.008 mg/kg, the combination of Sun is inherently formulated for the treatment of spinal cord injury or demyelination of neurons as claimed in the instant claims.  "Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705,709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 
prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the percentages of Mo and Ni were squarely within the claimed ranges. The court went on to say that it was immaterial what properties the alloys had or who discovered the properties because the composition is the same and thus must necessarily exhibit the properties.).
Furthermore, it is respectfully pointed out that a recitation of an intended use of the claimed invention must result in a structural difference between the claimed In re Casey, 152 USPQ (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963).  
Thus the cited claims are anticipated since Sun et al. specifically teaches a pharmaceutical composition comprising at least one stem cell mobilizer that is AMD3100; at least one immunosuppressive agent that is tacrolimus; and a pharmaceutically acceptable carrier, wherein the composition is formulated for subcutaneous injection and wherein the ratio of tacrolimus to AMD100 is 1/10 or 1/20 and the amount of the immunosuppressive agent for humans is 0.008 mg/kg and thus the composition of Sun is inherently formulated for the treatment of spinal cord injury and is inherently capable of being administered as claimed in the instant claims.


Conclusion
	Claims 1-14 and 18 are rejected.  Claims 15-17 and 19-33 are withdrawn.  No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA R. MCMILLIAN whose telephone number is (571)270-5236. The examiner can normally be reached Monday-Friday 12:00 PM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARA R MCMILLIAN/Primary Examiner, Art Unit 1627                                                                                                                                                                                                        




KRM